PER CURIAM
*524J.H.G. ("Father") appeals from the trial court's judgment granting T.L.D. ("Maternal Aunt") third-party custody of Father's six-year-old son, J.A.M. ("Child"), following the death of Child's mother, B.M. ("Mother"). Father raises seven points on appeal: 1) the trial court erroneously applied the law by failing to apply the presumption of parental fitness in favor of Father; 2) the trial court erroneously applied the law by basing its ruling on Father's past conditions; 3) the trial court's finding that Father is unable to provide for the stability, consistency, and routine required by Child is against the weight of the evidence; 4) the trial court's finding that Father is unfit, unsuitable, or unable to be the custodian of Child, and that the welfare of Child requires Maternal Aunt be awarded custody is against the weight of the evidence; 5) the trial court's finding it was in Child's best interest that Maternal Aunt be granted third-party custody is against the weight of the evidence; 6) the trial court erred in admitting Maternal Aunt's testimony regarding Father's medical history and in admitting Father's medical records; and 7) the trial court's finding that Father is unfit, unsuitable, or unable to be the custodian of Child is not supported by substantial evidence. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).